IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JERRY NEAL PRATER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3415

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 2, 2015.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Jerry Neal Prater, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.